Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 5/21/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/21/21 is withdrawn.  Claims 13-15, directed to a non-elected invention is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Gao on 8/16/22.
The application has been amended as follows: 

1. (Currently amended) A tensioning device, comprising: a base configured to carry a mask plate; a clamp configured to clamp the mask plate; a deformation adjusting assembly provided on the base or on the clamp; wherein the deformation adjusting assembly comprises an electromagnet and a current control unit, and is configured to adjust a deformation of an end portion of the mask plate protruding from the base in a direction of gravity when the base carries the mask plate, so as to make the deformation less than a preset deformation threshold; and a measuring unit configured to measure an initial deformation of the end portion of the mask plate protruding from the base in the direction of gravity, the initial deformation is a deformation of the end portion of the mask plate protruding from the base in the direction of gravity before being adjusted by the deformation adjusting assembly; wherein the current control unit is configured to acquire the initial deformation from the measuring unit and determine an output current according to the initial deformation, and output the output current to the electromagnet, such that a magnitude of the output current output by a resulting electromagnetic force of the electromagnet being powered by the output current is less than or equal to a gravity applied to the end portion of the mask plate protruding from the base to prevent the protruding end portion from being bent upward due to excessive electromagnetic force.

9-12. (canceled)

19. (Currently amended) The tensioning device according to claim 2, wherein 
the clamp comprises a clamping assembly, and the clamping assembly comprises a first sub-clamping member and a second sub-clamping member; 
wherein the first sub-clamping member and the second sub-clamping member being movably connected, one end of the first sub-clamping member is located above the plane of the working surface of the base, and one end of the second sub-clamping member is located below the plane of the working surface of the base; and 
the deformation adjusting assembly is provided on the first end of the one end of the first sub-clamping member.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The arguments filed 3/29/22 regarding claim 1 are persuasive. Furthermore, the prior art of record does not teach or fairly suggest a tensioning device, comprising: a base configured to carry a mask plate; a clamp configured to clamp the mask plate; a deformation adjusting assembly provided on the base or on the clamp; wherein the deformation adjusting assembly comprises an electromagnet and a current control unit, and is configured to adjust a deformation of an end portion of the mask plate protruding from the base in a direction of gravity when the base carries the mask plate, so as to make the deformation less than a preset deformation threshold; and a measuring unit configured to measure an initial deformation of the end portion of the mask plate protruding from the base in the direction of gravity, the initial deformation is a deformation of the end portion of the mask plate protruding from the base in the direction of gravity before being adjusted by the deformation adjusting assembly; wherein the current control unit is configured to acquire the initial deformation from the measuring unit and determine an output current according to the initial deformation, and output the output current to the electromagnet, such that a magnitude of the output current output by of the current control unit is equal to a product of the initial deformation and a preset ratio; and a resulting electromagnetic force of the electromagnet being powered by the output current is less than or equal to a gravity applied to the end portion of the mask plate protruding from the base to prevent the protruding end portion from being bent upward due to excessive electromagnetic force as cited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/             Primary Examiner, Art Unit 1718